—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated January 19, 1999, modifying an order of the District Rent Administrator, dated May 28,1997, which granted, in part, the petitioner’s application for a major capital improvement rent increase for rent-stabilized and rent-controlled tenants, the petitioner appeals from a judgment of the Supreme Court, Queens County (Price, J.), entered January 6, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Division of Housing and Community Renewal (hereinafter the DHCR) determined that the petitioner building owner failed to submit a timely application for a major capital improvement rent increase for the installation of windows at *330its premises, failed to submit the requisite documentation indicating that the pointing and waterproofing performed were comprehensive, and that the effective date of the rent increase should be June 1, 1993, the date on which the DHCR deemed the application complete, rather than the earlier application submission dates. The determination was reasonably based upon the evidence in the record, and thus, was not arbitrary or capricious (see, CPLR 7803 [3]; 9 NYCRR 2522.4; Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Krausman, J. P., H. Miller, Schmidt and Crane, JJ., concur.